Citation Nr: 1118508	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-45 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for neurological residuals of a right wrist injury.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to December 1988 and from April 1990 to August 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for neurological disability resulting from a right wrist injury.  Notably, the Veteran has been awarded a separate 10 percent rating for a right wrist scar; the matter of the rating for that scar is not on appeal. 


FINDING OF FACT

Throughout the appeal period the Veteran's neurological residuals of a right wrist injury have been manifested by no more than "mild" incomplete paralysis of the ulnar nerve; "moderate" incomplete paralysis of the ulnar nerve is not shown.
 

CONCLUSION OF LAW

A rating in excess of 10 percent for neurological residuals of a right wrist injury is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8516 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A March 2009 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  It also informed the Veteran of rating and effective date criteria.  She has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in March 2009.  The examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.27.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The words "moderate" and "severe" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The rating schedule provides further guidance for rating neurologic disabilities.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

[The Veteran is right hand dominant (as noted on VA examination below).  See 38 C.F.R. § 4.69 (a distinction is made between muscle groups of major (dominant) and minor extremities for rating purposes, and only one extremity is to be considered major)].  

The Veteran sustained a right wrist laceration injury in service.  A June 1994 rating decision granted her service connection for residuals of a right wrist injury, rated 10 percent (under Code 8516 for paralysis of the ulnar nerve).  A September 2007 rating decision awarded a separate 10 percent rating for a painful scar as a residual of the right wrist injury; the matter of the rating for the scar is not on appeal.

Under Code 8516 mild incomplete paralysis of the ulnar nerve warrants a 10 percent rating.  Moderate incomplete paralysis of the major ulnar nerve warrants a 30 percent rating.  Severe incomplete paralysis of the major ulnar nerve warrants a 40 percent rating.  Complete paralysis of the major ulnar nerve warrants a 60 percent rating.  Complete paralysis is characterized by "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  38 C.F.R. § 4.124a.  

A November 2008 VA outpatient treatment record notes that the Veteran was referred for complaints of right hand numbness.  She reported pain, numbness, and soreness in her hand and wrist and that she dropped objects.  She also endorsed pain in the lateral part of her forearm.  Examination revealed tenderness in the lateral epicondylar area below and above the elbow and decreased sensation of the ulnar distribution.  There was intrinsic hand weakness.  The impression was possible carpal tunnel syndrome plus ulnar nerve compression at the elbow and old injury to the "left" [sic] wrist with ulnar neuropathy.  

A January 2009 VA plastic surgery record notes that the Veteran complained of pain and tingling in her right hand, ring, and small fingers which awakened her at night.  On examination there was no wasting, but grossly diminished sensation in the ulnar distribution of the right hand.  There was a positive Tinel's sign in the right elbow.  The assessment was symptoms of ulnar neuropathy at the elbow.   

A February 2009 VA hand surgery consultation report notes that the Veteran complained of chronic right upper extremity symptoms.  She reported mild pain, numbness, and paresthesias in the right little, ring, and middle fingers which radiated upward into the elbow and shoulders.  At times the numbness extended to her entire hand and all of her fingers with tingling and needle-like sensations.  She endorsed chronic deviation of her right little finger.  On examination there was no thenar wasting with positive Tinel's sign over the left ulnar area.  There was full active range of motion of the wrist with positive Tinel's and Phalen's signs.  The assessment was chronic right upper extremity symptoms.

A February 2009 VA outpatient treatment record notes that the Veteran had numbness in her right hand and all of her fingers.  X-ray of the right wrist was interpreted as normal.  EMG testing suggested carpal tunnel syndrome on the right.  Examination revealed a positive Tinel's sign in the carpal tunnel area, right elbow, and ulnar groove with no focal motor weakness in the thumb abductor muscles.  The impression was right carpal tunnel syndrome with possible right ulnar nerve compression.    

On March 2009 VA examination the examiner noted that the Veteran was right hand dominant.  The Veteran reported decreased muscle strength, coordination, numbness, and tingling in the right hand.  She reported that flare-ups of pain occurred with gripping the steering wheel, grabbing a glass, using a pencil, combing her hair, and most activities of daily living.  Her flare-ups could last four to five hours.  She took Flexoril and Motrin.  She wore a soft elastic elbow wrap.  She had pain that shot from her wrist to her elbow.  She was able to drive although unable to grip the steering wheel for extended periods.   Her recreational activities were limited to walking.  She was on modified duties at work as a mail handler.  She was able to work full time with her wrist disability although she had flare-ups of pain.  Examination revealed decreased sensation involving all fingers, the dorsal surface, and palm of the Veteran's hand with positive Tinel's signs.  There was decreased hypothenar musculature of the right hand.  The Veteran was able to touch her thumb to each finger.  Grip strength was diminished on the right (compared to the left).  Range of motion testing of the right wrist revealed dorsiflexion to 45 degrees, palmar flexion to 60 degrees, abduction to 30 degrees of ulnar deviation and 10 degrees radial deviation.  There was pain throughout the ranges of motion.  On three repetitions there was no change in range of motion secondary to pain, fatigue, weakness, or lack of endurance.  A right wrist X-ray was interpreted as normal.  There was evidence of a right demylinating median sensory/motor mononeuropathy across the wrist.  The impression was right wrist ulnar neuropathy with median nerve neuropathy.  

In her July 2009 notice of disagreement the Veteran stated that she had lost muscle strength in her right hand, had pain and numbness in her fingers and hands, weak grip strength (dropping items she attempted to hold), and shooting pains up her arm.  She added that she was told that she may require one or two more surgeries.     

Throughout the appeal period the Veteran's right wrist disability has been manifested by impairment no greater than "mild" incomplete paralysis of the ulnar nerve.  Specifically, the Veteran's right wrist disability has been manifested by pain, numbness, tingling, and soreness in her hand, wrist, and forearm, some intrinsic hand weakness, and decreased grip strength (with the Veteran reporting she dropped objects).  While there was grossly diminished sensation in the ulnar distribution of the right hand there was no muscle wasting and range of motion of the right wrist and elbow were near full, with no focal motor weakness in the thumb abductor muscles and no thenar wasting (but with evidence of decreased hypothenar musculature).  The Veteran reports pain with activities of daily living and in her occupation as a mail handler, but she has adapted by working modified duty and wearing an elbow sheath.  The Board finds noteworthy that the Veteran is able to work full-time and has not reported time lost from work due to the disability.  While recent examination found some decreased hypothenar musculature, the Veteran's disability is manifested primarily by sensory disturbance.  While she has reported some functional impairment, i.e., decreased grip strength and pain, in her work duties as a mail handler and in daily living activities, such impairment does not reflect "moderate" incomplete paralysis.  Accordingly, a rating in excess of 10 percent for neurological residuals of a right wrist injury is not warranted.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence (or allegation) in the record of neurological symptoms and/or impairment due to the right wrist injury that are not encompassed by the rating assigned.  The functional impairment shown (pain, sensory deficit, and no more than mild decreased strength) is encompassed by the criteria for the schedular rating assigned.  See 38 C.F.R. § 4.124a, Code 8516.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran works as a mail handler the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 10 percent for neurological residuals of a right wrist injury is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


